Cuyahoga App. No. 88470, 2007-Ohio-3665. Discretionary appeal accepted on Proposition of Law Nos. Ill and IV; cause held for the decision in 2006-2187, Hyle v. Porter, Hamilton App. No. C-050768, 170 Ohio App.3d 710, 2006-Ohio-5454; and briefing schedule stayed.
Moyer, C.J., and Lundberg Stratton, J., would accept the appeal on Proposition of Law No. Ill only.
Pfeifer and O’Donnell, JJ., would also accept the appeal on all other Propositions of Law.
Lanzinger, J., would also accept the appeal on Proposition of Law Nos. V and VI.
Cupp, J., would accept the appeal on Proposition of Law Nos. I and II without holding.